Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 1 of 18

IN THE U.S. DISTRICT COURT
FOR THE SOUTHERN DISTRIT OF IOWA JAN 1 6 2[]19

f"| Enl

RE@;E§V§ED

h._...\ GF DlolH|b| COURT

IN RE: ANGELO EFTHIMIATOS,
Petitioner, pro se

El\/[ERGENCY MOTION FOR A WRIT OF HABEAS CORPUS
PURSUANT TO 28 U.S.C. §2241

 

NOW COMES ANGELO EFTHIMIATOS (hereinafter Petitioner, Angelo, I, me), to
respectfully move this Court for habeas relief under 28 U.S.C. §2241 and to secure my
immediate release from USP Leavenworth and/or detention in Iowa, where l am currently in
transit from a prison in Vermont where l have been held for nine months on my way to Iowa for
\ an alleged probation violation that amounts to a traffic-ticket type violation. In support,
Petitioner states as follows:

A. PERSONAL INFORMATION

l. My name is Angelo Efthimiatos. l have never used any other names.
2. l am currently incarcerated at USP Leavenworth. My Fed. Reg. number is 13900-030.
3. l am currently in custody pursuant to federal authority.
4. I have been held without bail for nine months for a non-felony that l did not commit.

B. GROUNDS FOR MY RELIEF IN THIS PETITION
5. I am being held in maximum security in USP Leavenworth in violation of my
Constitutional rights and laws of the United States based on the false claim that l flew an
airplane from Vermont to Massachusetts without my Airman’s Certificate being in force. 'l`he
Govemment Agents knew this allegation to be false, but they needed to cover up for the fact that

the DEA Agents posed as FAA Agents at a small Vermont Airport, unlawfully seized and

SOUTHERN DISTR|CT OF lOWA

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 2 of 18

searched me, and then they searched the plane without a warrant and found no contraband or
passengers in the plane. However, a print out from the FAA shows my Airman’s Certiticate was
still in force. See print out from FAA computer showing Airman’s Certificate in force attached
as Exhibit One.

6. Therefore, because the DEA Agents had to manufacture a fake crime to cover up their
unlawful search and seizure and accused me of flying without an Airman’s Certificate, which
they knew to be false, I have been held without bail for a/misdemeanor violation that I did not
knowingly commit. See Vermont Complaint attached as Exhibit Two.

7. Within two days of my arrest in Vermont on the phony charges by the DEA Agents, the
Judge in this Court issued a warrant for my arrest on April 12, 2018 that was immediately _
executed because l was already under arrest in Vermont. See Iowa Arrest Warrant attached as
Exhibit Three. Shortly thereafter, I was indicted in Vermont and the Complaint was dismissed
, See Vermont Indictment attached as Exhibit Four.

8. Despite the fact that l was not a flight risk or a danger to the community, 1 was held
without bail for eight months between my arrest on April 10, 2018 and my trial for a “traffic-
ticket” type violation on December 7-8, 2018 simply because the prosecutors in Iowa told the
AUSA’s in Vermont to keep me incarcerated regardless of the fact that both sets of prosecutors
knew I had a disabled wife, a special needs daughter, and a Vermont farmhouse that needed a lot
of work. l

9. Moreover, the Canadian student, Nishal Sankat, who was caught red-handed on
September 20, 2018 trying to steal a 737 from the Orlando-Melbourne Airport, received a
sentence of only 12 days and a 8900 fine. In my case, I was unlawfully seized and searched

without a warrant (violation of the Fourth Amendment); deprived of my liberty without Due

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 3 of 18

Process (violation of Fifth Amendment); denied a Speedy Trial in this Court as well as in
Vermont (violation of Sixth Amendment); and denied bail (violation of Eighth Amendment).
And, as l am being shipped out to lowa for flying between Vermont and Massachusetts, that
would be yet another Constitutional violation of the Venue Clause of the Sixth Amendment.

C. THIS PETITION REQUIRES IMMEDIATE ACTION
10. This is truly an emergency because the only reason that l am in USP Leavenworth is
because l was shipped out from Vermont to lowa via Brooklyn MDC and Oklahoma City, and
because of the Government Shutdown l have been kept in Maximum Security at Brooklyn MDC
and USP Leavenworth where l have been unable to be in touch with my disabled wife or anyone
else. My wife had to track me from Verrnont, to Berlin New Hampshire, to Brooklyn MDC and
now USP Leavenworth.
ll. l realize with the Government Shutdown, that it will be difficult for this Court to act
quickly, but it is urgent that this Court grant my 2241 Writ of Habeas Corpus and allow me to
return home to my family.
12. My purpose for doing this 2241 Petition as an “Emergency Petition” is because of the
' famous petition for a Writ of Habeas Corpus is Ex Parte Merryman, 17 F. Cas. 144 (1861),
which was executed during the early days of the Civil War. My hope is that if Chief Justice
Roger B. Taney could hear and order a Writ of Habeas Corpus in two days during the Civil War,
hopefully this Court can do the same during a Government Shutdown as Chief Justice Taney did
during wartime.
13. ln Merryman, there was also an indication of the need for urgency in hearing, answering
and returning a petition for a Writ of Habeas Corpus. The Petition was filed by John Merryman

on May 25, 1861, and was heard by then Chief Justice Roger B. Taney the next day, and a Writ

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 4 of 18

of Habeas Corpus was issued on the 26th of May, 1861, commanding that the “body be
produced” on the following day, the 27th of May, 1861. This demonstrates the alacrity of
proceeding with Habeas Corpus, when this "writ of righ " is sought as an urgent remedy, so that
the matter can have proper hearing by the judiciary as expeditiously as possible. It was heard

only b y Justice Taney, not the entire Court, and he acted on the Writ immediately

 

14. yEven today, the venerable Writ serves a valuable purpose, and Section §2241 states "(a)
Writs :of habeas corpus may be granted by the Supreme Court, any justice thereof, the district
courts-iand any circuit judge within their respective jurisdictions." The statute provides no insight
into hc w the determination as to how the "Supreme Court, and justice thereof, the district courts
and any circuit judge" is made. Absent some criteria, it would appear that this is within the
discretion of the person filing. This is supported by Rules of the Supreme Court of the United
States' , specifically, Rule 22.1, which states:

An application addressed to an individual Justice shall be filed with the Clerk, who will
transmit it promptly to the Justice concerned if an individual Justice has authority to grant
the relief sought.

15. "A writ of habeas corpus under §2241 is available to a federal prisoner who does not

challenge the legality of his sentence, but challenges instead its execution subsequent to his

conviction." Carmona v. U.S. Bureau of Prz'sons, 243 F.3d 629, 632 (2d Cir. 2001)

 

(citingy Chambers v. United States, 106 F.3d 472, 474-75 (2d Cir. 1997) and Kz`ngsley v. Bureau
of Prisons, 937 F.2d 26, 30 n. 5 (2d Cir. 1991)). A prisoner in federal custody or awaiting trial
for a violation of federal law may seek a writ of habeas corpus. 28 U.S.C. §2241(0)(1)-(3). 28
U.S.C. §2243 also provides that "A court, justice or judge entertaining an application for a writ
of habeas corpus shall forthwith award the writ or issue an order directing the respondent to

show cause why the writ should not be granted, unless it appears from the application that the

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 5 of 18

applicant or person detained is not entitled thereto." If the Statute provides for an issuance of the
writ (if warranted), "forthwith” (imrnediately, as was the case inMerryman), then how can
justice be served if the matter, after being accepted by the Clerk, is docketed to some future date
for consideration? Therefore, Petitioner respectfully asks this Court to act as quickly as possible,
and issue the Writ of Habeas Corpus forthwith without delay, considering the problem with the
Government shutdown and the fact that an innocent man is being held in maximum security at
USP Leavenworth as if he were a FedEx package rather than an American citizen entitled to Due
Process under the Constitution.
D. THE GOVERNMENT’S VIOLATION OF 18 U.S.C. §3161(j)

lo. Disrnissal of an indictment for the Government’s violation of §3161@) is rare, and in fact
it has happened in only one case in the Second Circuit, United States v. Benatta, 2003 WL
22202371 (W.D.N.Y. 2003), despite the holdings in cases such as United States v. Laz`nez-Lez`va,
129 F.3d 89 (2d Cir. 1997) where the Court recognized a Due Process violation, but it was not
sufficient enough to dismiss the indictment. The reason that the dismissal of the indictment in
Benatta is so important to Angelo’s case is that the defendant in Benatta was suspected by the
FBI of being one of the 9-11 terrorists caught at the Canadian Border, and was held from at
Brooklyn MDC from the time of his indictment (December 12, 2001) to his release to the
Immigration Court at the Batavia Federal Detention Facility on April 30, 2002, a delay of only
four and a half months. While Angelo, of course, after being held for nine months in Vermont,
now respectfully moves this Court to not only grant the Writ of Habeas Corpus but to also
dismiss the Iowa Arrest Warrant in this case as the court did in Benatta pursuant to Rule 48(b) of
the Fed.R.Crim.P. which provides: l

The court may dismiss an indictment, information, or complaint if unnecessary
delay occurs in: `

Case 4:19-CV-00018-SI\/||'~\r’l Document 1 Filed 01/16/19 Page 6 of 18

(l) presenting a charge to a grand jury;
(2) filing an information against a defendant; or
(3) bringing a defendant to trial
l7. Rule 48(b) not only allows a court to dismiss an indictment on constitutional grounds, but
also where the delay may not be of the constitutional magnitude of this case - a court can still
dismiss an indictment pursuant to Rule 48(b). See, e.g., Pollard v. United States, 352 U.S. 354,
361 n. 7 (1957) ((noting that Rule 48(b) provides for enforcement of the Sixth Amendrnent's
speedy-trial right), but it also restates the court's inherent power to dismiss an indictment for’lack
of prosecution where the delay is not of a constitutional magnitude, see Fed.R.Crim.P. 48(b)
Advisory Committee Note (pointing out that the rule restates ‘inherent power of the court to
dismiss a case for want of prosecution’).
18. Similarly, this is the rare case where both sections §3161@) and §3164 come into play.
Section 3164 was violated in both Iowa and Vermont because the Government attorneys required
Angelo to be imprisoned for more than 90 days for a traffic ticket while awaiting his trial. The
Government also knowingly postponed Angelo’s trial just so it could exercise such pointless
tasks like requesting a search warrant for Angelo’s phone, where, of course, nothing
incriminating was found. The Due Process Delay bullet that the Government attorneys in Iowa
should not be allowed to dodge is §3161(]`)(1), (2), and (3), which provide as follows:
(j)(l){lf the attorney for the government knows that a person charged with an
offense is serving a term of imprisonment in any penal institution, he shall
promptly -
(B) cause a detainer to be filed with the person having custody of the prisoner and
request him to so advise the prisoner and to advise the prisoner of his right to
demand trial.
2. If the person having custody of such prisoner receives a detainer, he shall

promptly advise the prisoner of the charge and of the prisoner's right to demand
trial. If at any time thereafter the prisoner informs the person having custody that

Case 4:19-cv-00018-.SI\/|R Document 1 Filed 01/16/19 Page 7 of 18

he does demand trial, such person shall cause notice to that effect to be sent
promptly to the attorney for the government who caused the detainer to be filed.

3. Upon receipt of such notice, the attorney for the government shall promptly
seek to obtain the presence of the prisoner for trial.

19. Suffice it to say, the AUSA’s in lowa and Vermont were in constant contact, and neither
set of Government attorneys sent a detainer pursuant to §3161@) or informed Angelo of his
rights under §3164 to have a trial within 90 days. Not only were the traditional 30 and 70 day
Speedy Trial Act rules broken, the rules under §3161@) and §3164 were clearly violated as well,
with the knowledge of all of the Government’s attorneys in Vermont and lowa. b
20. Therefore, this Petition for a Writ of Habeas Corpus should be granted forthwith before
the Petitioner was sent from Vermont to Brooklyn MDC to Oklahoma City and then to USP
Leavenworth for a traffic-ticket misdemeanor that the Petitioner did not comrnit.

21. Moreover, the Petitioner filed a motion to dismiss the arrest warrant in Iowa for multiple
violations of the Speedy Trial Act in this Court. See Doc. 313 dated January 7, 2019.

22. The Government was given until January 14, 2019 to respond to the Motion to Dismiss,
and as of today, January 15, 2019, they have not done so.

23. Therefore, because of the multiple constitutional violations in this case, as well as the
violations of the Speedy Trial Act, Petitioner respectfully asks this Court to dismiss the Iowa
arrest warrant and order my immediate release as Chief Justice Taney did for Merryman during
the Civil War.

24. While I am aware that normally the Speedy Trial Act does not involve probation
violations as in this case, both §3161(j) and §3164 still apply to pretrial detention. Probation
violation detention is still covered by the “reasonableness” requirement of the Due Process

Clause. Especially in this case where I flew from Vermont to Massachusetts, that would be like

Case 4:19-cv-00018-SI\/|R Documentl Filed 01/16/19 Page,8 of 18

driving from Des Moines, Iowa to Moline, Illinois. This was not a maj or infraction, and l did not
violate any law, nor did I violation my probation, but since my original offense was-in February
of 2013, I have now served 72 months for a non-crime that l certainly did not comrnit. In reality
though, I am just a victim of Ineffective Assistance of Counsel.

E. ASKING FOR IMMEDIATE RELEASE BECAUSE I AM BEING HELD IN
VIOLATION OF MY CONSTITUTONAL RIGHTS

25, Mr. Efthimiatos hereby respectfully submits this Petition for a Writ of Habeas Corpus for
the obvious violations of the Speedy Trial Act with the Arrest Warrant in Iowa and the
Indictment in Vermont. Moreover, the Petitioner was recently tried before a jury in Vermont in a
two-day jury trial where he was found guilty of the sole charge of flying without an Airman’s
Certificate. Despite the obvious Double Jeopardy implications of this fact, the Petitioner has
been shipped out to Iowa before his sentencing in Vermont net month. Moreover, it was
revealed during the Petitioner’s jury trial that the Government Agents in this case, who were
DEA Agents posing as FAA ramp agents, unlawfully seized and searched the Petitioner’s plane
and did not find any contraband or other passengers, and therefore had to manufacture a fake
claim against Petitioner to support their unlawful seizure, search, and arrest. The DEA Agents
were also caught lying and tampering with witnesses before the trial, along with other serious
violations of the law and the Due Process Clause. So, Petitioner has been separated from his
family for nine months now for a non-felony that he did not commit, and the Government
attorneys in both Vermont and Iowa have been in constant communication, and both sets of
attorneys have violated the clear mandates of the Speedy Trial Act in both districts. Clearly,
Venue would not be appropriate in the District of Iowa for a simple traffic violation in the

District of Vermont (i.e. driving from Vermont to Massachusetts and back in the same day).

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 9 of 18

26. Furthermore, well over 1,000 people in Iowa and New England have died from the
Opioid Crisis since these two DEA Agents waited up all night to conduct an unlawful search and
seizure of a small plane in a small Vermont airport claiming they were FAA Agents instead of
being out in the field stopping the influx of Opioids from Canada and Mexico. Therefore,
because of the Government’s obvious prejudice against Petitioner, Mr. Efthimiatos, on behalf of
his family, needs to file this Petition in the hopes that this Court will grant this Petition and order
his immediate release from USP Leavenworth, and send him horne to Vermont.

27. The facts of this case are very clear, and have been stated in filings with the Eighth
Circuit and District Court filings in Vermont. On April 10, 2018, certain DEA Agents were
unlawfully tracking and unlawfully seized, detained, and searched Petitioner and his plane
without any search warrant or probable cause. The DEA Agents said that they were doing a
simple “ramp check,” which is usually done by FAA officials and not DEA Agents, but they
searched Angelo’s plane and did not find any drugs or other illegalities. The DEA Agents
arrested Angelo, and for lack of anything better, they accused him of flying without an Airman’s
Certificate. Furthermore, recent documents show that not only did the DEA know that Angelo
was flying legitirnately, they knew and have known that his licenses have been in good standing
since before the arrest, thus making the arrest and this unwarranted and illegal detention all the
more a violation of the Fourth and Fifth Amendments.

28. To make matters worse, the DEA Agents that unlawfully seized, detained, searched, and
then arrested Angelo knew two things: First, Angelo was not carrying any passengers (or any
contraband), so he did not need an Airman’s Certificate to fly himself; and Second, his Airman’s
Certificate was still in force and valid on the FAA Computeri That means the DEA Agents

arrested an innocent person for a non-crime that he did not commit, and these Agents knew he

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 10 of 18

was innocent of flying without an Airman’s Certificate. More importantly, Angelo did not know

that he was breaking the law, which is the cornerstone of American Jurisprudence. See, e.g.,

Justice Gorsuch in United States v. Manatau, 647 F.3d 1048 (lOth Cir. 2011), citing Morissette

v. United States, 342 U.S. 246 (1952):
But it is equally true that American criminal law often restricts liability to cases where an
intentional choice to do a wrong is present. As Justice Jackson explained, “[t]he
contention that an injury can amount to a crime only when inflicted by intention is no
provincial or transient notion. lt is as universal and persistent in mature systems of law as
belief in Heedom of the human will and a consequent ability and duty of the normal
individual to choose between good and evil. . .. Morissette at 250. The simple fact is intent
and knowledge are different things, different as a matter of their plain meaning, different
in their treatment in modern American criminal law.” Manatau at 1051.

Also, as the Supreme Court recently stated in Marz`nello v. United States, 138 S.Ct. 1101 (2018):
“We wrote that we have traditionally exercised restraint in assessing the reach of a
federal criminal statute, both out of deference to the prerogatives of Congress and out of

concern that a fair warning should be given to the world in language that the
common world will understand, of what the law intends to do if a certain line is

Med McBoyle v. United States, 283 U.S. 25, 27 (1931).” Marz`nello at 1106 (emphasis

added).
29. The use of Justice Oliver Wendell Holmes’ description in McBoyle of knowing what
Society will do to you when the “bright line” of the law is crossed is particularly appropriate for
this case. As the defendant in McBoyle literally stole an airplane but was charged under the
Automobile Act as if he had stolen a car, in this case, Petitioner has been detained in maximum
security prisons since April awaiting a delayed trial in December for a “traffic-ticket” type
violation of flying without an Airman’s Certificate because of an unlawful arrest warrant
pending inthe district of Iowa since April. The defendant in McBoyle, menitioned in both
Morisette and Marinello, literally stole a plane but had his conviction vacated because he did not

know he was breaking the law. Similarly, Nishal Sankat, the Canadian student, was caught red-

handed trying to steal a $120 million 737 and only spent 12 days in jail and was assessed a $900

10

Case 4:19-cv-00018§SI\/|R Document 1 Filed 01/16/19 Page 11 of 18

fine. Also, Benatta was a pilot suspected of being a 9-11 Terrorist, but had his indictment
dismissed for only half the time Angelo has been detained in maximum security prisons.

30. Whereas the defendant in McBoyle clearly knew he was doing something wrong by
Mg an airplane (just as the Canadian student Nishal Sankat knew that stealing a 737 would
be against the law), Justice liolmes said that McBoyle did not have enough “fair warningi’ or
“fair notice” that he was breaking the law. In Angelo’s case, not only was he unaware that he
was crossing any “bright line” or violating any law, as it turns out, he was not breaking any law
at all and the DEA Agents knew it. Despite these overwhelming facts in his favor, Angelo is still
being detained in a maximum security detention facility in USP Leavenworth without bail
because of Government prosecutors who are prejudiced against him.

F. THE IOWA ARREST WARRANT SHOULD BE QUASHD AND DECLARED
NULL AND VOID FOR VIOLATIONS OF THE SPEEDY TRIAL ACT

31. The Speedy Trial Act clearly provides that the trial of an indicted defendant is to
commence within 70 days from the date of filing of the indictment. See §3161(c)(1). This did
not happen in Vermont (see Vermont docket attached as Exhibit Five). From the time of arrest,
the Government only has 30 days to file an indictment and have an appearance before a
4magistrate; none of this has happened on the Iowa docket (attached as Exhibit Six). The Act
provides that various periods of time may be excluded from the 70-day calculation. §3161(h).
But, none of those “excludable” time periods are listed on the Iowa docket. Section 3162(a)(2)
provides that a defendant not brought to trial within the time allowed by §3161(0) is entitled to
have the indictment (or arrest warrant) dismissed. The court may dismiss with prejudice or
without. §3162(a)(2). The Speedy Trial Act sets out factors to be considered by the court in
choosing between the two: the seriousness of the offense; th_e facts and circumstances of the case

which led to the dismissal; and the impact of a re-prosecution on the administration of this

ll

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 12 of 18

chapter and on the administration of justice. §3162(a)(2). Accordingly, the court's exercise of its
discretion in selecting a dismissal with prejudice or a dismissal without prejudice must be
reviewed with reference to the court's consideration of these factors.

32. While there is no question that venue is improper in this case as nothing that Petitioner is
accused of doing (flying a plane in Vermont without an Airman’s Certificate), happened in the
Southern District of Iowa, see, e.g., United States v. Cabrales, 524 U.S. 1 (1998), there is no
reason to bring Angelo back to Iowa for a mere traffic-ticket probation violation, as he is being
supervised in Vermont. Similarly, Angelo’s attorneys did not bring up the blatant Speedy Trial
violations in his first case in lowa. See, e.g., Bloate v. United States, 559 U.S. 196 (2010). Also,
the Supreme Court has made it very clear that unless and until there is the “concurrence” of an
evil meaning mind with an evil act, there is no crime. See Morissette v. United States, 342 U.S.
246, 251-52 (1952) (“Crime, as a compound concept, generally constituted only from
concurrence of an evil-meaning mind with an evil-doing hand,” quoting Justice Holmes’ famous
observation that “[e]ven a dog distinguishes between being stumbled over and being kicked.”).
That has been called the cornerstone of American jurisprudence See, e.g., Elonis v. United
States, 135 S.Ct. 2001 (2015), citing Liparota v. United States, 471 U.S. 419, 427 (1985).

33. Furthermore, the government has demonstrated its “truly neglectful” and “demonstrably
lackadaisical attitude” to Petitioner’s rights by continuing to violate his Constitutional right to a
Speedy Trial, as he did not sit in front of a jury until over eight months after being arrested and
has now been shipped out to Iowa for another untimely proceeding See United States v. Taylor,
487 U.S. 326, 338 (1988) (court may dismiss with prejudice in light of “truly neglectful attitude
on the part of the Govemmen ”); United States v. Giambrone, 920 F.2d 176, 180 (2d Cir. 1990)

(court may dismiss with prejudice in light of prosecution’s “demonstrably lackadaisical

12

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 13 of 18

attitude”). There is actually no valid excludable time on either the Vermont (see Ex. Five) or
Iowa (see Ex. Six) dockets because there has been no balancing test whatsoever as required by
§316l(h)(7) and United States v. Zedner, 547 U.S. 489, 507 (2006) (“[n]o such period of
delay. . .shall be excludable . .unless the court sets forth, in the record of the case, either orally or
in writing, its reasons for finding that the ends of justice served by the granting of such
continuance outweigh the best interests of the public and the defendant in a speedy trial.”).

34. Despite the passage of over 240 days since the Complaint, Arrest, and Initial Appearance
in Vermont and over 270 days since the Arrest Warrant, there is no mention on the record of
either docket for any exclusions of time under §3 l6l(h)(7)(A), and nowhere in either record is
there a mention of the Zedner “interests of justice” balancing test that is required for any
exclusion of time. There have been no entries on the Iowa docket since the arrest warrant issued
in April, resulting in several violations of the Speedy Trial Act under Bloate, United States v.
Tinklenberg, 131 S.Ct. 2007 (2011), and United States v. Dezeler, 81 F.3d 86 (8th Cir. 1996),
where the Eighth Circuit dismissed an indictment under the Speedy Trial Act for a simple
violation of only g day.

35. Mr. Efthimiatos not only qualifies for the granting of this Petition, but also for the
quashing of his arrest warrant under the Speedy Trial Act because there has been no indictment
within 30 days of arrest, no arraignment, and no trial within 70 days as well as no excludable
time on the docket, he also qualifies for the dismissal of his future indictment (if any) under the
Fifth Amendment for Due Process violations (see Betterman v. Montana, 136 S.Ct. 1609 (2016))
and the Speedy Trial Clause of the _Sixth Amendment. See, e.g., United States v. Pennick, 2016
WL 4089192 (W.D.N.Y. 2016). “Although unusual, it is possible for a delay that does not

violate the [Speedy Trial Act] to run afoul of the Sixth Amendment’s guarantee of a speedy

13

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 14 of 18

trial.” See Unitea1 States v. Green,, 2018 WL 786185 (W.D.N.Y. 2018), citing Pennick at *2,
a]j"a' 713Fed.Appx. 33 (2d Cir. 2017). The standard for both constitutional Speedy Trial Clause
violations and Due Process Clause delay violations is Barker v. Wingo, 407 U.S. 514 (1972), and
as the Second Circuit noted in Pennick, the defendant in Barker was detained for only ten
months while awaiting trial, while Petitioner has already spent nine months in prison for a non-
felony that he did not knowingly commit as required by Marinello, Morissette, and McBoyle.

36. Mr. Efthirniatos has been held without bail for nine months for what amounts to a minor
traffic ticket violation; this is longer than the defendant in Dezeler was held in total. The DEA
Agents who unlawfully seized, detained, and unlawfully searched Mr. Efthimiatos’s airplane,
found no drugs and did not have jurisdiction to do the FAA’s job. Mr. Efthimiatos was not
flying any passengers-either, which means he does not need an Airman’s Certificate. But, to
cover up their unlawful acts, they created a crime where none existed and arrested Mr.
Efthimiatos for flying without his Airman’s Certificate. Surprisingly, five months after Mr.
Efthirniatos was arrested, the DEA Agents recently wanted to examine his iPhone. This is
clearly unconstitutional based on the Supreme Court’s decisions in Riley v. California, 134 S. Ct.
2473 (2014), United States v. Wurie, 134 S. Ct. 999 (2014). The Sixth Amendment provides that
‘f[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial.”
U.S. Const. amend. VI. “If the government violates this constitutional right, the criminal charges
must be dismissed.” See, e.g., United States v. Dowa'ell, 595 F.3d 50, 60 (lst Cir. 2010), citing
Strunk v. United States, 412 U.S. 434, 439-40 (1973).

37. The Speedy Trial guarantee of the Sixth Amendment encompasses more than simply
ensuring a speedy “trial.” Rather, it was designed by the Framers, in part, “to reduce the lesser,

but nevertheless substantial, impairment of liberty imposed on an accused while released on bail,

14

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 15 of 18

and to shorten tlie disruption of life caused by arrest and the presence of unresolved criminal
charges.” United States v. Loud Hawk, 474 U.S. 302, 311 (1986) (emphasis added). See, also,
United States v. Ewell, 383 U.S. 116, 120 (1966) (Sixth Amendment guarantee of a speedy trial
“is an important safeguard,” to minimize anxiety and concern accompanying public accusation
and to limit the possibilities that long delay will impair the ability of an accused to defend
himself’) (emphasis added). As the Supreme Court stated in a unanimous decision dismissing
the indictment of a convicted killer, Rocky Moore:
Moreover, prejudice to a defendant caused by delay in bringing him to trial is not
confined to the possible prejudice to his defense in those proceedings lnordinate delay,
wholly aside from possible prejudice to a defense on the merits, may seriously interfere
with the defendant's liberty, whether he is free on bail or not, and . . . may disrupt his
employment', drain his financial resources, curtail his associations, subject him to public
obloquy, and create anxiety in him, his family and his friends. These factors are more
serious for some than for others, but they are inevitably present in every case to some
extent, for every defendant will either be incarcerated pending trial or on bail subject to
substantial restrictions on his liberty. Moore v. Arizona, 414 U.S. 25, 27 (1973), citing
United States v. Marion, 404 U.S. 307, 320-21 (1971).
38. This Court should grant this Emergency Petition for a Writ of Mandamus because the
threefold violations of the Speedy Trial Act in both the District of _Vermont as well as the District
of Iowa along with the violations of the Speedy Trial Clause and the Due Process Clause of the
Constitution cannot be ignored. Clearly the crime here is not serious, the delay is all the
Govemment’s fault, and the prejudice to Petitioner and his family is palpable Furthermore, “No
such period of delay. . .shall be excludable . .unless the court sets forth, in the record of the case,
either orally or in writing, its reasons for finding that the ends of justice served by the granting of
such continuance outweigh the best interests of the public and the defendant in a speedy trial”,
see Zedner at 507 (2006) and §3161(h)(7)(A). There is nothing on Petitioner’s docket but a six

month old arrest warrant and several pro se motions to dismiss or quash the arrest warrant filed

by Petitioner. In Dezeler, the Eighth Circuit felt compelled to dismiss an indictment under the

15

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 16 of 18

Speedy Trial Act for a simple violation of only gl_l_e day. In Mr. Efthimiatos’s case, he has at
least two separate Speedy Trial Act violations that amount to over 70 days each by any standard,
along with violations of the Indictment and Arraignment rules of the Speedy Trial Act. Mr.
Ef`thimiatos’s arrest warrant r_ane dismissed due to the law under Bloate, Tinklenberg, and
Dezeler, and it should be vacated with prejudice As the Second Circuit stated in Giambrone:
“[I]nordinate delay between public charge and trial, wholly aside from possible
prejudice to a defense on the merits, may ‘seriously interfere with the defendant's liberty,
whether he is free on bail or not, and may disrupt his employment, drain his financial
resources, curtail his associations, subject him to public obloquy, and create anxiety in
him, his family and his friends.”’ Id. at 180-81.
39. The STA violations in this case are not a close call. However, whether the period is 71
days, 100 days, or 30 days for the indictment, any STA violation requires dismissal of the arrest
warrant To determine whether to dismiss this case with or without prejudice, “the court shall
consider, among others, each of the following factors: (1) the seriousness of the offense; (2) the
facts and circumstances of the case which led tol the dismissal; and (3) the impact of a
[]prosecution on the administration of this chapter and on the administration of justice.” 18
U.S.C. §3162(a)(1). The Supreme Court has further directed courts to consider the prejudice
suffered by the defendant as a result of the delay. See Taylor at 334 (“[T]here is little doubt that
Congress intended this factor to be relevant for a district court’s consideration.”); accord United
States v. Wilson, 11 F.3d 346, 352 (2d Cir. 1993); United States v. Kiszewski, 877 F.2d 210, 213
(2d Cir. 1989).
40. The punishment for flying without an Airman’s Certificate, if that were even true, would
likely have been for less time than Petitioner has already spent in detention in Vermont because

the Iowa prosecutors’ orders to keep him locked up. The reasons for the delay rest squarely on

the shoulders of the Govemment. There is nothing to indicate that Defendant (or his counsel)

16

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 17 of 18

played any role in holding up the process. Whether the BOP or even a court itself causes the
delay, the outcome is effectively the same There is only one federal govemment, and its actions
unfortunately affect prosecutors. Where the violation of the STA is attributable to the
prosecution, or even the court, “the allowance of []prosecution of defendant[ ] for the charged
offense[ ] would completely negate the beneficent purposes intended to be accomplished by the
Act in insuring timely trial of defendants, especially those incarcerated pending trial as w[as]
th[is] defendant[ ].” ln consideration of the above, this case should be dismissed M prejudice
See Dezeler (one day), and Huete-Sandoval, where the indictment was dismissed for just one
STA violation of only 16 days. This disregard of Mr. Efthirniatos’s straightforward speedy trial
rights reveals, at a minimum, a “truly neglectful attitude” on the part of the government that
warrants dismissal with prejudice “The responsibility for pursuing a prosecution lies entirely
with the govemment.” United States v. Bufalino, 683 F.2d 639, 646 (2d Cir. 1982). Where a
defendant is detained on the govemment’s request (or in this case by Judge Rose’s request), its
obligations under the Speedy Trial Act should be strictly enforced. lt is plain that the government
in Iowa as well as Vermont has deprioritized its responsibilities under the Act. Dismissal with
prejudice is necessary to ensure that the government solves this problem. “lt is self-evident that
dismissal with prejudice always sends a stronger message than dismissal without prejudice, and
is more likely to induce salutary changes in procedures, reducing pretrial delays.” Taylor at 342.

41. The Government in Vermont says that it is following orders from the Government in
Iowa and has argued that the delay has not resulted in any actual prejudice to Petitioner. This
ignores what the Government has ignored all along: that Petitioner has been unlawfully detained
for nine months in Vermont and has now been shipped through Brooklyn to Oklahoma City to

USP Leavenworth like a lost FedEx package When a defendant has been incarcerated for this

i7

Case 4:19-cv-00018-SI\/|R Document 1 Filed 01/16/19 Page 18 of 18

long, whatever advantage the Government might have derived by the lack of actual prejudice is
outweighed by the presumed suffering and disruption that the delay and detention caused the
defendant and the erosion of public confidence in the criminal justice process that such delay has
caused. See Giambrone at 180-81 (indictment dismissed with prejudice for only 90 day violation
because presumed prejudice to incarcerated defendant “weighs in favor of dismissal with

piejudice”).

G. DECLARATION UNDER PENALTY OF PERJURY
l declare under penalty of perjury that l am the Petitioner herein, that my wife has read
this petition on my behalf because l am being held in USP Leavenworth in Maximum Security
awaiting transfer to the Southem District of Iowa, and that the information contained in this

petition is true and correct to the best of my knowledge and belief.

Respectfully submitted

/s/ Angelo Efthimiatos
Angelo Efthimiatos

Incarcerated Inmate
Petitioner, pro se

by Nancy Dellamonte
3710 Route 30
Sudbury, VT 05733
914-274-1678

18

